—In an action to recover damages for personal injuries, the nonparty Suffolk County Department of Social Services appeals, as limited by its brief, from so much of an order of the Supreme Court, Suffolk County (Doyle, J.), dated October 29, 1996, as granted that branch of the plaintiff’s application which was to establish a supplemental needs trust with certain settlement proceeds before satisfying a Medicaid lien, and the plaintiff cross-appeals from the same order.
Ordered that the cross appeal is dismissed as abandoned, without costs or disbursements; and it is further,
Ordered that the order is reversed insofar as appealed from, on the law, without costs or disbursements, and that branch of the plaintiff’s application which was to establish a supplemental needs trust with certain settlement proceeds before satisfying a Medicaid lien is denied.
A Medicaid lien placed pursuant to Social Services Law § 104-b on the proceeds of a personal injury settlement must be satisfied before the funds may be transferred to a supplemental needs trust that complies with EPTL 7-1.12 (see, Cricchio v Pennisi, 90 NY2d 296; Calvanese v Calvanese, 250 AD2d 564 [decided herewith]). Miller, J. P., Ritter, Pizzuto and Altman, JJ., concur.